                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 SHEDRICK OWEN GRAVES,                       )
                                             )
                     Petitioner              )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )            CASE NO. 5:19-CV-2053-FL
 JUSTIN ANDREWS,                             )
                                             )
                                             )
                     Respondent.             )



Decision by Court.

This action came before Honorable Louise W. Flanagan, United States District Judge, for an
initial review pursuant to 28 U.S.C. § 2243.

IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES the petition
without prejudice. Accordingly, the court DENIES a certificate of appealability.


This Judgment filed and entered on November 14, 2019, and copies to:
Shedrick Owen Graves, 57061-083, Butner Medium II – F.C.I., P.O. Box 1500, Butner, NC 27509
(via U.S. Mail)




 November 14, 2019                                     Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk
